IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-13-00058-CR

THOMAS DUANE BLANCHARD,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 12-02861-CRF-272


                                     ORDER


      Appellant’s brief is past due. On August 15, 2013, this appeal was abated to the

trial court to conduct any necessary hearings and make any necessary rulings, including

but not limited to whether appellant wished to continue with his appeal. By a notice of

appearance, the Court has been informed that appointed counsel, Mark Maltsburger,

was allowed to withdraw and new counsel, Richard E. Wetzel, was appointed to

represent Blanchard on appeal.
        Accordingly, this appeal is reinstated. New counsel is noted on the Court’s

Texas Appeals Management and eFiling System. Appellant’s brief is due 30 days from

the date of this order.

                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed September 26, 2013




Blanchard v. State                                                           Page 2